As tax sale certificates are not issued to individuals as title to the lands sold, but as a step towards the issue of tax deeds if the lands are not redeemed from the tax sale certificates, statutes may and do regulate the time and manner of applying for and the issuance of tax deeds on tax sale certificates that are more than two years old and not redeemed. This does not violate the contract right to a tax deed but merely regulates the time within which application must be made and the procedure for issuing tax deeds on tax sale certificates that are more than two years old and not redeemed. The time and procedure must be reasonable.
The tax sale certificates on their face provide that tax deeds may be issued thereon "in accordance with the law," if the lands are not duly redeemed.
The effect of the Murphy Act of 1937 was to require the owners of all State and county tax sale certificates that were more than two years old when the Murphy Act became effective June 9, 1937, to apply for tax deeds on such certificates before the lands covered by the certificates became absolutely vested in the State under the Murphy Act on June 9, 1939.
BROWN, C. J., TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur. *Page 647